Ireland, J.
(dissenting). I dissent from the court’s opinion. I do so because I believe that this is not a spoliation case at all, but rather involves Mass. R. Civ. R 37 (b) (2) (C), as amended, 390 Mass. 1208 (1984), as the parties, the trial judge, and the Appeals Court believed.1 As such, it was well within the motion judge’s discretion to strike the defendant’s affirmative defense, in this situation, its charitable immunity status. I have previously expressed my concern over the harsh results mandated by legislative statutes that confer immunity,2 but agreed that in those cases we were bound to the outcome. The notion of a charitable immunity cap is unfair, obsolete, and fails to properly balance the interest of the innocent victim and that of the *243negligent charitable organization. Here, the court rewards the defendant for negligent record-keeping practices, which has left the plaintiff unable to present a triable issue of fact. This is a situation where the court should be able to exercise its discretion, and common sense, in striking the charitable immunity cap.
First as to spoliation, I believe that this is not the proper doctrine by which the plaintiff can receive a default judgment. The court correctly asserts that the concept of spoliation binds a party to preserve evidence that may be relevant to a potential suit even before an action has commenced, so long as “a litigant or its expert knows or reasonably should know that the evidence might be relevant to a possible action.” Kippenhan v. Chaulk Servs., Inc., 428 Mass. 124, 127 (1998). The court states that the defendant was on notice and its “duty to preserve evidence arose” at the time its insurance company (RMF) produced an investigatory report, approximately one year after the plaintiff was bom. Ante at 234. According to the Kippenhan decision, documents destroyed subsequent to this point would fall under spoliation. Id. The problem is, contrary to the court’s unsupported assertion, it is just as likely the missing documents were lost or destroyed prior to RMF issuing its investigative report.
The court cites language from RMF’s investigative report to support the theory that the timing of the loss of records is “more certain,” because the records submitted to RMF, “appear to have been complete at [the time of RMF’s report].” Ante at 227. This is an improper inference and cannot be drawn from the documents before us. There is nothing in RMF’s report that could not be gleaned by examining the still-present information contained in the plaintiff’s medical records.
The complete blood count (CBC) test referred to in the language, “it is questionable whether or not antibiotics should have been initiated sooner in view of a shift to the left by the complete blood count which would indicate an infection was going on,” is contained in the current record. Had the records provided to the insurance company contained the name of the doctor who opted not to medicate as a result of the 7:34 a.m. *244CBC,3 one would think RMF would have noted the name, considering this was the ultimate question concerning potential liability. In fact the only two mentions of time in RMF’s report bookend the missing record period, and are found on notes still contained in the current record.
The first mention of time by the RMF report is of 6 a.m. May 15, 1986, in a record stating when the plaintiff was brought to the special care nursery. He was then sent back to the regular nursery by a physician noted by RMF as “Dr. O’Drisewell.” This documentation still exists, in fact, it is the last record of care regarding the plaintiff immediately prior to the missing record period (and is actually signed by one “Dr. O’Driscoll,” not Dr. O’Drisewill as noted by RMF). This document notes to hold antibiotics pending CBC results, the exact and only issue identified by RMF’s report as a potential malpractice liability. The next time reference contained in the insurance report (which is the next sentence in the report) is 7 a.m., May 16, 1986, when the plaintiff was returned to the special care nursery. This notation marks the resumption of the record-keeping after the missing record window. It appears more than likely that the missing records were never viewed by RMF at all, and that the records were destroyed or lost long before the initial RMF report. Thus the conclusion reached by the court that the now missing records were present at the time of RMF’s report and were subsequently lost or destroyed, is error.
It is for this reason that neither the trial court, the Appeals Court, the plaintiff, nor the defendant, considered this a spoliation case. Because it is impossible to determine exactly when the records disappeared, and it is just as likely they disappeared before the defendant was on notice of a potential law suit, the situation does not fall under spoliation criteria. Our case law is clear that in order for spoliation to apply, the documents must be destroyed by the potential party at a time when it knows, or should know, of the possibility of a law suit. See Kippenhan v. Chaulk Servs., Inc., supra. It is impractical to hold hospitals liable for spoliation in every instance of missing medical documents, unless there is some sort of notice aside from an adverse *245outcome after medical treatment. On the evidence before us, it is improper for this court to determine the point in time that the documents were lost, when the judge himself was unable to make such a finding. In invoking the spoliation doctrine, the court needlessly delves into the propriety of default judgment for a spoliation violation.4
Because it is more likely the documents were lost prior to any notice of suit, this case was properly characterized as a rule 37 (b) (2) (C) discovery sanction. The defendant unquestionably had a statutorily imposed responsibility to keep and preserve the plaintiff’s medical records. See G. L. c. Ill, § 70. It was therefore not an abuse of discretion for the judge to sanction the defendant for the inability to produce documents that it had an obligation to maintain. See Societe Internationale Pour Participations Industrielles et Commerciales, S.A. v. Rogers, 357 U.S. 197, 206-209, 212 (1958) (sanction of dismissal for inability to comply with pretrial production order not warranted when inability to comply not due to litigant’s own conduct or circumstances within its control). Nor was it abuse of discretion under rule 37 for the trial judge to issue a default judgment where he found that with everything before the court, the plaintiff was left without a remedy due to the negligent mishandling of the plaintiff’s records by the defendant.
Second, because noncompliance with a discovery order is grounds for an appropriate sanction under rule 37 (b) (2) (C), it was not abuse of discretion to strike the charitable immunity cap. See Gos v. Brownstein, 403 Mass. 252, 255-256 (1988) (sanctions need not be based on a wilful failure to comply with discovery order). Although the charitable immunity cap under G. L. c. 231, § 85K, is mandated by the Legislature, the very words of the statute when examined in light of the legislative intent, allow the judiciary the ability to strike the cap in limited circumstances.
The charitable immunity cap must be affirmatively pleaded *246by a defendant, and thus should be subject to both waiver and sanction. See Mass. R. Civ. R 37 (b) (2) (C). Both the common-law history and the legislative history of the charitable immunity cap warrant this conclusion. Prior to the enactment of § 85K, charitable immunity was recognized as an affirmative defense in tort liability. See Grueninger v. President & Fellows of Harvard College, 343 Mass. 338, 339 (1961). In response to this court’s announcement of its intention to abolish the affirmative defense, Colby v. Carney Hosp., 356 Mass. 527, 528 (1969), the Legislature enacted § 85K.5 The statute capped charitable immunity liability at $20,000, and stated that it “shall not be construed to enlarge any protection from tort liability afforded by the common law of the commonwealth.” St. 1971, c. 231, § 2. With this guidance, it is not an abuse of authority for a court to strike the affirmative defense of charitable immunity in the appropriate circumstances.
Even the court implies that under rule 37, a judge could essentially strike a charitable immunity pleading in certain circumstances, for example, when a charitable institution fails to plead its status in a timely manner. See ante at 240. To penalize the charitable institution for that discovery violation, but not for the negligent handling of patient records, is hard to understand. There is no evidence of legislative intent in support of striking the charitable immunity cap for one discovery violation over another.
Although this particular case presented us with an avenue to strike the charitable immunity cap, I urge the Legislature to act in order that Massachusetts align with the vast majority of States in recognizing that the charitable immunity cap has become obsolete, unfair, and expanded beyond its original intent. In rejecting charitable immunity, the Restatement *247(Second) of Torts states, “One engaged in a charitable, educational, religious or benevolent enterprise or activity is not for that reason immune from tort liability.” Restatement (Second) of Torts § 895E (1979). The great majority of jurisdictions support this section, as the need for abrogation of liability in a field such as healthcare no longer makes sense. See id. at Reporter’s Note, and cases cited. “[I]t is not too much to expect that those who serve and minister to members of the public should do so, as do all others, subject to that principle and within the obligation not to injure through carelessness.” 15 Am. Jur. 2d § 184, at 172-173 (2000).
When people avail themselves to the services of a hospital, they are often at their most vulnerable. By allowing a hospital to shield itself from liability for its negligent practices, the charitable immunity cap is doing a disservice to the public by allowing substandard treatment practices to be rewarded by virtue of a corporate status. The availability of the judicial system to victims of malpractice is an essential avenue that propagates higher standards of medical treatment. By limiting the liability of the charitable hospital, the Legislature is effectively allowing a hospital to hide negligent practices. This decision sends the message to charitable hospitals that “losing” medical records will shield their employee physicians from liability.6
What the court has successfully done is to condone the poor record-keeping practices of the hospital, or even reward the destruction of documents by employees who otherwise would potentially face a law suit. While it is possible the documents were lost, it is also just as likely that they were intentionally destroyed. If the hospital is not liable in the physician’s stead, what incentive is there for the hospital to conduct internal *248investigations to arrive at the identity of the caregiver? This is not a hypothetical question, this is what we are faced with in this case.
While the Legislature may intend to shield charities from tort suits, it does not intend to allow employees to hide behind the same shield. By virtue of the missing records, all of the physicians potentially responsible for the plaintiff’s brain damage have been allowed to escape liability. When the defendant negligently failed to maintain the documents, it essentially acted as a shield to the physicians involved in the plaintiff’s treatment. Like in Brum v. Dartmouth, 428 Mass. 684 (1999), which involved a school’s escaping legal accountability, I believe that when one avails himself of a hospital, he should be able to expect a certain degree of care. See id. at 709-710 (Ireland, J., concurring) (school officials should not be deliberately indifferent to imminent threat of safety to one of its students). Hospitals have a responsibility to supervise the practice of medicine that occurs within their doors, and to provide as safe an environment as possible for the critically ill patients that avail themselves of medical treatment.
The result reached by the majority is not only harsh, but contrary to common sense and legislative intent to balance the interests of the charitable immunity with that of the citizens of the Commonwealth. I would therefore affirm the judge’s ruling.

rThe court, in one sentence, ante at 234, characterizes this situation as more properly a spoliation matter, while both parties’ numerous briefs concede that this was not spoliation, as the destruction or loss of documents more than likely took place long before notice of possible litigation had occurred.


See Barnett v. Lynn, 433 Mass. 662, 667-668 (2001) (Ireland, J., concurring); Brum v. Dartmouth, 428 Mass. 684, 708 (1999) (Ireland, J., concurring).


The still existing hematology report lists the time as 7:34 a.m., while the microbiology report lists the specimen time at 6:25 a.m.


We have recently held that there cannot be a separate cause of action in tort for spoliation of evidence. See Fletcher v. Dorchester Mut. Ins. Co., 437 Mass. 544, 550-552 (2002). For the court to allow a spoliation sanction to become a default judgment would circumvent that reasoning. For this reason alone, even if the court was correct in its application of spoliation, affirming a default judgment in this case is improper.


The original bill provided broad charitable immunity protection, and failed to mention the common-law defense. 1971 House Doc. No. 5801. In response, the Governor recommended the bill be amended and wrote, “I can see no justification for expanding the doctrine of charitable immunity, but rather support [an approach] which severely limits the application of the doctrine,” as this defense must be balanced “against the interest of the person who is injured as a result of a tort for which the nonprofit is responsible.” 1971 House Doc. No. 5976, at 2, quoting Forty-Sixth Report of the Judicial Council, Pub. Doc. No. 144 (1971).


With the loss of the critical medical records, the plaintiff is foreclosed from recovering against any physicians who may have treated him during the missing record period. While the availability of these records would not expose the defendant hospital to liability in excess of the statutory cap, it certainly may expose the applicable physicians to liability. In this way, the loss of medical records directly benefits physicians of charitable hospitals by totally shielding them from liability if crucial patient records are lost. Thus, the court’s decision could serve to encourage poor supervision of record keeping, as well as administrative review of physician performance, at charitable hospitals.